Title: Thomas Jefferson to Victor Adolphus Sasserno, 22 February 1818
From: Jefferson, Thomas
To: Sasserno, Joseph Victor Adolphus


                    
                        Sir
                        Monticello in Virginia.
Feb. 22. 18.
                    
                    In April 1787. I passed some days at Nice where I had the pleasure of becoming personally acquainted with your father, an opportunity of estimating the worth of his character, and the benefit of recieving many civilities from him. he has now left us, and it is therefore too late for his gratification, but not so for mine, to prove my sense of his kindnesses by rendering a service to his son. I learnt some time ago by letters from your friends to mr Cathalan, & by him communicated to me, that the appointment of Consul for the United States at Nice would be acceptable to you, and I therefore applied for it to the President on your  behalf. it could not  then be concluded, because, on examining the papers sent to me, not one had expressed your name of baptism. I informed mr Cathalan of this, and having lately recieved it with a letter to him from yourself, I renewed my application and the Commission accompanies this letter. this favor of the President to you, I am sure you will justify with zeal and pleasure, by rendering to Americans whom health or business may call to your place, all services necessary to them and merited by their good conduct. I tender to you with pleasure the assurance of my great respect and esteem.
                    
                        Th: Jefferson
                    
                